Name: Commission Regulation (EEC) No 205/91 of 28 January 1991 fixing the import levies on products processed from cereals and rice
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 23/24 Official Journal of the European Communities 29. 1 . 91 COMMISSION REGULATION (EEC) No 205/91 of 28 January 1991 fixing the import levies on products processed from cereals and rice THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Commission Regulation (EEC) No 1579/74 of 24 June 1 974 on the procedure for calculating the import levy on products processed from cereals and from rice and for the advance fixing of this levy for these products and for compound feedingstuffs manufactured from cereals Q, as last amended by Regulation (EEC) No 1740/78 (8), provides that the levy thus determined, increased by the fixed component, is valid in general for one month but is altered where the levy applicable to the basic product concerned differs by not less than ECU 3,02 per tonne from the average of the levies calculated as described above ; Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 3577/90 (2), and in particular Article 14 (4) thereof, Whereas the fixed component of the levy is specified in Regulation (EEC) No 2744/75 ; on importation into Portugal of products listed in Annex XXIV to the Act of Accession an additional amount is added to the levy ; whereas these amounts were set by Commission Regula ­ tion (EEC) No 3808/90 0 ; Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice (3), as last amended by Regulation (EEC) No 1 806/89 (4), and in particular Article 12 (4) thereof, Having regard to the opinion of the Monetary Committee, Whereas, in order that account may be taken of the inte ­ rests of the African, Caribbean and Pacific States and of the overseas countries and territories, the levy relating to them in respect of certain products processed from cereals must be reduced by the amount of the fixed component and, in respect of some of these products, by part of the variable component ; whereas this reduction must be made in accordance with Article 14 of Council Regula ­ tion (EEC) No 715/90 of 5 March 1990 on the arrange ­ ments applicable to agricultural products and certain goods resulting from the processing of agricultural products originating in the ACP States or in the overseas countries and territories (OCT) (10) ; Whereas the rules to be applied in calculating the variable component of the import levy on products processed from cereals and rice are laid down in Article 14 ( 1 ) (A) of Regulation (EEC) No 2727/75 and Article 12 ( 1 ) (a) of Regulation (EEC) No 1418/76 ; whereas Article 2 of Council Regulation (EEC) No 2744/75 of 29 October 1975 on the import and export system for products processed from cereals and rice (*), as last amended by Regulation (EEC) No 1906/87 (6), provides that the inci ­ dence on the prime costs of these products of the levies applicable to their basic products should be calculated on the basis of the average of the levies applicable to these basic products for the first 25 days of the month prece ­ ding that of importation ; whereas this average, adjusted on the basis of the threshold price valid for the basic products in question during the month of importation is calculated on the basis of the quantities of basic products considered to have been used in the manufacture of the processed product or the competing product which serves as a reference for processed products not containing cereals ; Whereas Council Regulation (EEC) No 3834/90 of 20 December 1990 reducing for 1991 the levies on certain agricultural products originating in developing countries (u ) reduces by 50 % the levy or importation into the Community of products of CN code 1108 13 00 , within the limit of a fixed amount of 5 000 tonnes a year ; (  ) OJ No L 281 , 1 . 11 . 1975, p. 1 . O OJ No L 353, 17 . 12. 1990, p. 23 . (3) OJ No L 166, 25. 6. 1976, p. 1 . 0 OJ No L 168 , 25 . 6. 1974, p. 7. 0 OJ No L 202, 26. 7. 1978, p. 8 . (') OJ No L 366, 29 . 12. 1990, p . 1 . (10) OJ No L 84, 30. 3 . 1990, p. 85. (") OJ No L 370, 31 . 12. 1990. (4) OJ No L 177, 24. 6 . 1989 , p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 65. (6) OJ No L 182, 3 . 7. 1987, p . 49 . 29 . 1 . 91 Official Journal of the European Communities No L 23/25 the last paragraph of Article 3(1 ) of Council Regula ­ tion (EEC) No 1676/85 (5), as last amended by Regula ­ tion (EEC) No 2205/90 (6),  for the other currencies, an exchange rate based on an average of the ecu rates published in the Official Journal of the European Communities, C series, over a period to be determined, multiplied by the coeffi ­ cient referred to in the preceding indent ; Whereas, in accordance with Article 18 ( 1 ) of Regulation (EEC) No 2727/75, the nomenclature provided for in this Regulation is incorporated in the combined nomencla ­ ture, Whereas Council Regulation (EEC) No 430/87 of 9 February 1987 concerning the import arrangements appli ­ cable to products falling within CN codes 0714 10 and 0714 90 originating in certain third countries ('), as last amended by Regulation (EEC) No 3842/90 (2), lay down the terms on which the import levy is limited to 6 % ad valorem ; Whereas Council Regulation (EEC) No 2730/75 of 29 October 1975 on glucose and lactose (3), as amended by Regulation (EEC) No 222/88 (4), stipulates that the treat ­ ment provided for glucose and glucose syrup falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 by Regulation (EEC) No 2727/75 it is to be extended to glucose and glucose syrup falling within CN codes 1702 30 51 and 1702 30 59 ; whereas consequently the levy fixed for products falling within CN codes 1702 30 91 , 1702 30 99 and 1702 40 90 also applies to products falling within CN codes 1702 30 51 and 1702 30 59 ; whereas, to ensure that the provision in ques ­ tion is properly applied, these products and the levy thereon should be explicitly mentioned in the list of levies ; Whereas, if the levy system is to operate normally, levies should be calculated on the following basis :  in the case of currencies which are maintained in rela ­ tion to each other at any given moment within a band of 2,25 %, a rate of exchange based on their central rate , multiplied by the corrective factor provided for in HAS ADOPTED THIS REGULATION : Article 1 The import levies to be charged on the products listed in Article 1 (d) of Regulation (EEC) No 2727/75 and in Article 1 (1 ) (c) of Regulation (EEC) No 1418/76 and subject to Regulation (EEC) No 2744/75 shall be as set out in the Annex hereto. Article 2 This Regulation shall enter into force on 1 February 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 28 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 43, 13 . 2. 1987, p. 9 . (2) See page 8 of this Official Journal . (3) OJ No L 281 , 1 . 11 . 1975, p . 20 . (4) OJ No L 28 , 1 . 2. 1988 , p. 1 . (*) OJ No L 164, 24. 6 . 1985, p . 1 . 0 OJ No L 201 , 31 . 7 . 1990, p . 9 . No L 23/26 Official Journal of the European Communities 29 . 1 . 91 ANNEX to the Commission Regulation of 28 January 1991 fixing the import levies on products processed from cereals and rice (ECU/tonne) CN code Import levies ACP or OCT Third countries (other than ACP or OCT)(8) 0714 10 10 0 146,77 153,42 0714 10 91 150,40 (3)0 150,40 0714 10 99 148,59 153,42 0714 90 11 150,40 00 150,40 0714 90 19 148,59 0 153,42 1102 20 10 256,54 262,58 1102 20 90 145,37 148,39 1102 30 00 195,96 198,98 1102 90 10 270,72 276,76 1102 90 30 265,41 271,45 1102 90 90 152,46 155,48 1103 12 00 265,41 271,45 1103 13 11 256,54 262,58 1103 13 19 256,54 262,58 1103 13 90 145,37 148,39 1103 14 00 195,96 198,98 1103 19 10 283,99 290,03 1103 19 30 270,72 276,76 1103 19 90 152,46 155,48 1103 21 00 345,76 351,80 1103 29 10 283,99 290,03 1103 29 20 270,72 276,76 1103 29 30 265,41 271,45 1103 29 40 256,54 262,58 1103 29 50 195,96 198,98 1103 29 90 152,46 155,48 1104 11 10 153,41 156,43 1104 11 90 300,80 306,84 1104 12 10 150,40 153,42 1104 12 90 294,90 300,94 1104 19 10 345,76 351,80 1104 19 30 283,99 290,03 1104 19 50 256,54 262,58 1104 1991 332,77 338,81 1104 19 99 269,05 275,09 1104 21 10 240,64 243,66 1104 21 30 240,64 243,66 1104 21 50 376,00 382,04 1104 21 90 153,41 156,43 1104 22 10 10 (4) 150,40 153,42 1104 22 10 90 0 265,41 268,43 1104 22 30 265,41 268,43 1104 22 50 235,92 238,94 1104 22 90 150,40 153,42 1104 23 10 228,03 231,05 1104 23 30 228,03 231,05 29 . 1 . 91 Official Journal of the European Communities No L 23/27 (ECU/tonne) CN code Import levies ACP or OCT Third countries (other than ACP or OCT) (8) 1104 23 90 145,37 148,39 1104 29 11 255,48 258,50 1104 29 15 209,83 212,85 1104 29 19 239,15 242,17 1104 29 31 307,34 310,36 1104 29 35 252,43 255,45 1104 29 39 239,15 242,17 1104 29 91 195,93 198,95 1104 29 95 160,93 163,95 1104 29 99 152,46 155,48 1104 30 10 144,07 150,11 1104 30 90 106,89 1 12,93 1106 20 10 146,77 0 153,42 1106 20 91 225,83 0 250,01 1106 20 99 225,83 (3) 250,01 1107 10 11 341,92 352,80 1107 10 19 255,48 266,36 1107 1091 267,71 278,59 (2) 1107 10 99 200,03 210,91 1107 20 00 233,12 244,00 (2) 1108 11 00 422,60 443,15 1108 12 00 229,46 250,01 1108 13 00 229,46 251,01 (6) 1108 14 00 114,73 250,01 1108 19 10 281,00 311,83 1108 19 90 11 4,73 (3) 250,01 1109 00 00 768,36 949,70 1702 30 51 299,29 396,01 1702 30 59 229,46 295,95 1702 30 91 299,29 396,01 1702 30 99 229,46 295,95 1702 40 90 229,46 295,95 1702 90 50 229,46 295,95 1702 90 75 313,54 410,26 1702 90 79 218,06 284,55 2106 90 55 229,46 295,95 2302 10 10 67,90 73,90 2302 10 90 145,50 151,50 2302 20 10 67,90 73,90 2302 20 90 145,50 151,50 2302 30 10 67,90 73,90 2302 30 90 145,50 151,50 2302 40 10 67,90 73,90 2302 40 90 145,50 151,50 2303 10 11 285,04 466,38 29. 1 . 91No L 23/28 Official Journal of the European Communities (') 6 % ad valorem, subject to certain conditions. (2) In accordance with Council Regulation (EEC) No 1180/77 (OJ No L 142, 9 . 6. 1977, p. 10) this levy is reduced by ECU 5,44 per tonne for products originating in Turkey. (3) In accordance with Regulation (EEC) No 715/90 the levy shall not be charged on the following products origina ­ ting in the African, Caribbean and Pacific States and in the overseas countries and territories :  products falling within CN code ex 0714 10 91 ,  products falling within CN code 0714 90 11 and arrow-root falling within CN code 0714 90 19,  flours and meal of arrow-root falling within CN code 1106 20,  arrow-root starch falling within CN code 1108 19 90 . (4) Taric code : clipped oats . f) Taric code : CN code 1104 22 10, other than 'clipped oats'. (') Pursuant to Regulation (EEC) No 3834/90, the levy on importation into the Community of products of CN code 1108 13 00 is reduced by 50% within the limit of a fixed quantity of 5 000 tonnes. f) In accordance with Regulation (EEC) No 715/90 the levies are not applied to products imported directly into the French overseas departments originating in the African, Caribbean and Pacific States or in the overseas countries and territories. (8) On importation into Portugal , the levy is increased by the amount specified in Article 2 (2) of Regulation (EEC) No 3808/90.